UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06379 Nuveen Insured Municipal Opportunity Fund, Inc. (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:10/31 Date of reporting period:1/31/11 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Insured Municipal Opportunity Fund, Inc. (NIO) January 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Alabama – 2.6% (1.6% of Total Investments) $ 10,500 Birmingham Waterworks and Sewerage Board, Alabama, Water and Sewerage Revenue Bonds, Series 1/17 at 100.00 AA+ $ 8,716,680 2007A, 4.500%, 1/01/43 (WI/DD, Settling 2/03/11) – AMBAC Insured Jefferson County, Alabama, Sewer Revenue Capital Improvement Warrants, Series 2002B, 5.125%, 8/12 at 100.00 AAA 2/01/42 (Pre-refunded 8/01/12) – FGIC Insured Jefferson County, Alabama, Sewer Revenue Capital Improvement Warrants, Series 2002D: 5.000%, 2/01/38 (Pre-refunded 8/01/12) – FGIC Insured 8/12 at 100.00 AAA 5.000%, 2/01/42 (Pre-refunded 8/01/12) – FGIC Insured 8/12 at 100.00 AAA Jefferson County, Alabama, Sewer Revenue Refunding Warrants, Series 1997A, 5.375%, 2/01/27 – 4/11 at 100.00 Caa3 FGIC Insured Total Alabama Arizona – 2.0% (1.3% of Total Investments) Arizona State University, Certificates of Participation, Resh Infrastructure Projects, Series 2005A: 5.000%, 9/01/25 – AMBAC Insured 3/15 at 100.00 AA– 5.000%, 9/01/27 – AMBAC Insured 3/15 at 100.00 AA– Arizona State University, System Revenue Bonds, Series 2005, 5.000%, 7/01/27 – AMBAC Insured 7/15 at 100.00 Aa3 Arizona State, Certificates of Participation, Department of Administration Series 2010B, 4/20 at 100.00 AA+ 5.000%, 10/01/29 – AGC Insured Maricopa County Union High School District 210, Phoenix, Arizona, General Obligation Bonds, 7/14 at 100.00 AA+ (4) Series 2004A, 5.000%, 7/01/22 (Pre-refunded 7/01/14) – AGM Insured Mesa, Arizona, Utility System Revenue Bonds, Reset Option Longs, Series 11032, 14.745%, 7/17 at 100.00 AA+ 7/01/26 – AGM Insured (IF) Phoenix Civic Improvement Corporation, Arizona, Junior Lien Wastewater System Revenue Bonds, 7/14 at 100.00 AA+ Series 2004, 5.000%, 7/01/27 – NPFG Insured Phoenix Civic Improvement Corporation, Arizona, Junior Lien Water System Revenue Bonds, Series 7/15 at 100.00 AAA 2005, 4.750%, 7/01/25 – NPFG Insured Total Arizona Arkansas – 0.2% (0.1% of Total Investments) Arkansas State University, Student Fee Revenue Bonds, Beebe Campus, Series 2006, 5.000%, 9/15 at 100.00 A1 9/01/35 – AMBAC Insured California – 25.9% (16.6% of Total Investments) Alameda Corridor Transportation Authority, California, Subordinate Lien Revenue Bonds, Series No Opt. Call A– 2004A, 0.000%, 10/01/20 – AMBAC Insured California Department of Veterans Affairs, Home Purchase Revenue Bonds, Series 2002A, 5.300%, 6/12 at 101.00 AA 12/01/21 – AMBAC Insured California Department of Water Resources, Power Supply Revenue Bonds, Series 2002A: 5.375%, 5/01/17 (Pre-refunded 5/01/12) – SYNCORA GTY Insured 5/12 at 101.00 Aaa 5.375%, 5/01/18 (Pre-refunded 5/01/12) – AMBAC Insured 5/12 at 101.00 Aaa California Department of Water Resources, Water System Revenue Bonds, Central Valley Project, Series 2005AC: 30 5.000%, 12/01/24 (Pre-refunded 12/01/14) – NPFG Insured 12/14 at 100.00 AAA 25 5.000%, 12/01/27 (Pre-refunded 12/01/14) – NPFG Insured 12/14 at 100.00 AAA California Department of Water Resources, Water System Revenue Bonds, Central Valley Project, Series 2005AC: 5.000%, 12/01/24 – NPFG Insured (UB) 12/14 at 100.00 AAA 5.000%, 12/01/27 – NPFG Insured (UB) 12/14 at 100.00 AAA California State, General Obligation Bonds, Series 2004, 5.000%, 6/01/31 – AMBAC Insured 12/14 at 100.00 A1 Coachella Valley Unified School District, Riverside County, California, General Obligation 8/15 at 100.00 A1 Bonds, Series 2005A, 5.000%, 8/01/26 – FGIC Insured Cucamonga County Water District, San Bernardino County, California, Certificates of 9/11 at 101.00 AA– Participation, Water Shares Purchase, Series 2001, 5.125%, 9/01/35 – FGIC Insured East Bay Municipal Utility District, Alameda and Contra Costa Counties, California, Water 6/15 at 100.00 AAA System Subordinated Revenue Bonds, Series 2005A, 5.000%, 6/01/27 – NPFG Insured Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement 6/15 at 100.00 A2 Asset-Backed Revenue Bonds, Series 2005A, 5.000%, 6/01/38 – FGIC Insured Hayward Redevelopment Agency, California, Downtown Redevelopment Project Tax Allocation Bonds, 3/16 at 100.00 A– Series 2006, 5.000%, 3/01/36 – SYNCORA GTY Insured Kern Community College District, California, General Obligation Bonds, Series 2006, 0.000%, No Opt. Call AA+ 11/01/24 – AGM Insured Long Beach Bond Financing Authority, California, Lease Revenue Refunding Bonds, Long Beach 11/11 at 101.00 BBB Aquarium of the South Pacific, Series 2001, 5.250%, 11/01/30 – AMBAC Insured Los Angeles Harbors Department, California, Revenue Bonds, Series 2006A, 5.000%, 8/01/22 – 8/16 at 102.00 AA FGIC Insured (Alternative Minimum Tax) Los Angeles Unified School District, California, General Obligation Bonds, Series 2003A, 7/13 at 100.00 AA+ 5.000%, 7/01/21 – AGM Insured Los Angeles Unified School District, California, General Obligation Bonds, Series 2006F, 7/16 at 100.00 Aa2 5.000%, 7/01/24 – FGIC Insured Palomar Pomerado Health, California, General Obligation Bonds, Series 2009A, 0.000%, 8/01/38 – 8/29 at 100.00 AA+ AGC Insured Port of Oakland, California, Revenue Bonds, Series 2002L, 5.000%, 11/01/22 – FGIC Insured 11/12 at 100.00 A (Alternative Minimum Tax) Port of Oakland, California, Revenue Bonds, Series 2002L, 5.000%, 11/01/22 (Pre-refunded 11/12 at 100.00 A (4) 11/01/12) – FGIC Insured Poway Redevelopment Agency, California, Tax Allocation Bonds, Paguay Redevelopment Project, Series 2001: 5.200%, 6/15/30 – AMBAC Insured 12/11 at 101.00 N/R 5.125%, 6/15/33 – AMBAC Insured 12/11 at 101.00 N/R Redding, California, Electric System Revenue Certificates of Participation, Series 2005, 6/15 at 100.00 BBB 5.000%, 6/01/30 – FGIC Insured Redlands Unified School District, San Bernardino County, California, General Obligation Bonds, 7/13 at 100.00 AA+ Series 2003, 5.000%, 7/01/26 – AGM Insured Riverside Community College District, California, General Obligation Bonds, Series 2005, 8/15 at 100.00 AA+ 5.000%, 8/01/22 – AGM Insured Sacramento County Sanitation District Financing Authority, California, Revenue Bonds, Series 12/15 at 100.00 AA 2005B, 4.750%, 12/01/21 – FGIC Insured San Francisco Airports Commission, California, Revenue Refunding Bonds, San Francisco 5/11 at 100.00 A1 International Airport, Second Series 2001, Issue 27A, 5.250%, 5/01/26 – NPFG Insured (Alternative Minimum Tax) San Francisco Bay Area Rapid Transit District, California, Sales Tax Revenue Bonds, Refunding 7/15 at 100.00 AA+ Series 2005A, 5.000%, 7/01/22 – NPFG Insured San Francisco Bay Area Rapid Transit District, California, Sales Tax Revenue Bonds, Series 7/11 at 100.00 AA+ 2001, 5.125%, 7/01/36 – AMBAC Insured San Francisco Bay Area Rapid Transit District, California, Sales Tax Revenue Bonds, Series 7/11 at 100.00 AA+ (4) 2001, 5.125%, 7/01/36 (Pre-refunded 7/01/11) – AMBAC Insured San Francisco Unified School District, California, General Obligation Bonds, Series 2007A, 6/17 at 100.00 AA+ 3.000%, 6/15/27 – AGM Insured San Joaquin Hills Transportation Corridor Agency, Orange County, California, Senior Lien Toll No Opt. Call AAA Road Revenue Bonds, Series 1993, 0.000%, 1/01/21 (ETM) San Joaquin Hills Transportation Corridor Agency, Orange County, California, Toll Road Revenue Refunding Bonds, Series 1997A: 5.250%, 1/15/30 – NPFG Insured 7/11 at 100.00 Baa1 0.000%, 1/15/32 – NPFG Insured No Opt. Call Baa1 San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment 8/17 at 100.00 A2 Project, Series 2006C, 4.250%, 8/01/30 – NPFG Insured Santa Ana Financing Authority, California, Lease Revenue Bonds, Police Administration and No Opt. Call Baa1 Housing Facility, Series 1994A, 6.250%, 7/01/24 – NPFG Insured Santa Clara Valley Water District, California, Water Revenue Bonds, Series 2006A, 3.750%, 6/16 at 100.00 AA+ 6/01/25 – AGM Insured Walnut Energy Center Authority, California, Electric Revenue Bonds, Turlock Irrigation 1/14 at 100.00 A+ District, Series 2004A, 5.000%, 1/01/34 – AMBAC Insured Total California Colorado – 3.3% (2.1% of Total Investments) Arkansas River Power Authority, Colorado, Power Revenue Bonds, Series 2006, 5.250%, 10/01/40 – 10/16 at 100.00 BBB SYNCORA GTY Insured Aspen, Colorado, Sales Tax Revenue Bonds, Parks and Open Space, Series 2005B, 5.250%, 11/15 at 100.00 AA+ 11/01/24 – AGM Insured Colorado Department of Transportation, Certificates of Participation, Series 2004, 5.000%, 6/14 at 100.00 AA– 6/15/25 – NPFG Insured Denver Convention Center Hotel Authority, Colorado, Senior Revenue Bonds, Convention Center 12/13 at 100.00 N/R (4) Hotel, Series 2003A, 5.000%, 12/01/33 (Pre-refunded 12/01/13) – SYNCORA GTY Insured Douglas County School District RE1, Douglas and Elbert Counties, Colorado, General Obligation 12/14 at 100.00 Aa1 Bonds, Series 2005B, 5.000%, 12/15/28 – AGM Insured E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 1997B, 0.000%, No Opt. Call Baa1 9/01/23 – NPFG Insured E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004A, 0.000%, 9/01/27 – No Opt. Call Baa1 NPFG Insured Jefferson County School District R1, Colorado, General Obligation Bonds, Series 2004, 5.000%, 12/14 at 100.00 AA+ (4) 12/15/24 (Pre-refunded 12/15/14) – AGM Insured (UB) Poudre Tech Metro District, Colorado, Unlimited Property Tax Supported Revenue Bonds, 12/20 at 100.00 AA+ Refunding & Improvement Series 2010A, 5.000%, 12/01/39 – AGM Insured Summit County School District RE-1, Summit, Colorado, General Obligation Bonds, Series 2004B, 12/14 at 100.00 Aa2 5.000%, 12/01/24 – FGIC Insured University of Colorado, Enterprise System Revenue Bonds, Series 2005, 5.000%, 6/01/30 – 6/15 at 100.00 Aa2 FGIC Insured Total Colorado Connecticut – 0.3% (0.2% of Total Investments) Connecticut Health and Educational Facilities Authority, Revenue Bonds, Wesleyan University, 7/20 at 100.00 AA Series 2010G, 5.000%, 7/01/39 District of Columbia – 0.9% (0.6% of Total Investments) District of Columbia Water and Sewerage Authority, Subordinate Lien Public Utility Revenue Bonds, Series 2003: 5.125%, 10/01/24 – FGIC Insured 10/13 at 100.00 AA– 5.125%, 10/01/25 – FGIC Insured 10/13 at 100.00 AA– Washington Convention Center Authority, District of Columbia, Senior Lien Dedicated Tax Revenue 10/16 at 100.00 AA+ Bonds, Series 2007, Residuals 1606, 11.381%, 10/01/30 – AMBAC Insured (IF) Total District of Columbia Florida – 26.0% (16.6% of Total Investments) Bay County, Florida, Water System Revenue Bonds, Series 2005, 5.000%, 9/01/24 – AMBAC Insured 9/15 at 100.00 A1 Broward County Housing Finance Authority, Florida, GNMA Collateralized Multifamily Housing 6/11 at 100.00 Aaa Revenue Refunding Bonds, Pompano Oaks Apartments, Series 1997, 6.000%, 12/01/27 (Alternative Minimum Tax) Broward County School Board, Florida, Certificates of Participation, Series 2003, 5.250%, 7/13 at 100.00 Aa3 7/01/19 – NPFG Insured Broward County, Florida, Airport System Revenue Bonds, Series 2004L, 5.000%, 10/01/23 – 10/14 at 100.00 A+ AMBAC Insured Broward County, Florida, Water and Sewer Utility Revenue Bonds, Series 2003, 5.000%, 10/13 at 100.00 AA 10/01/24 – NPFG Insured Clay County, Florida, Uiltity System Revenue Bonds, Series 2007: 5.000%, 11/01/27 – SYNCORA GTY Insured (UB) 11/17 at 100.00 AAA 5.000%, 11/01/32 – SYNCORA GTY Insured (UB) 11/17 at 100.00 AAA Collier County Housing Finance Authority, Florida, Multifamily Housing Revenue Bonds, Saxon Manor Isles Project, Series 1998B: 5.350%, 9/01/18 – AGM Insured (Alternative Minimum Tax) 3/11 at 100.00 AAA 5.400%, 9/01/23 – AGM Insured (Alternative Minimum Tax) 3/11 at 100.00 AAA Collier County Housing Finance Authority, Florida, Multifamily Housing Revenue Refunding Bonds, Saxon Manor Isles Project, Series 1998A, Subseries 1: 5.350%, 9/01/18 – AGM Insured (Alternative Minimum Tax) 3/11 at 100.00 AAA 5.400%, 9/01/23 – AGM Insured (Alternative Minimum Tax) 3/11 at 100.00 AAA Collier County, Florida, Capital Improvement Revenue Bonds, Series 2005, 5.000%, 10/01/23 – 10/14 at 100.00 AA– NPFG Insured Collier County, Florida, Gas Tax Revenue Bonds, Series 2005, 5.000%, 6/01/22 – AMBAC Insured 6/15 at 100.00 A1 Dade County Housing Finance Authority, Florida, Multifamily Mortgage Revenue Bonds, Siesta Pointe Apartments Project, Series 1997A: 5.650%, 9/01/17 – AGM Insured (Alternative Minimum Tax) 3/11 at 100.00 AAA 5.750%, 9/01/29 – AGM Insured (Alternative Minimum Tax) 3/11 at 100.00 AAA Dade County, Florida, Seaport Revenue Refunding Bonds, Series 1995, 5.750%, 10/01/15 – 4/11 at 100.00 A2 NPFG Insured Davie, Florida, Water and Sewerage Revenue Refunding and Improvement Bonds, Series 2003: 5.250%, 10/01/17 – AMBAC Insured 10/13 at 100.00 N/R 5.250%, 10/01/18 – AMBAC Insured 10/13 at 100.00 N/R Deltona, Florida, Utility Systems Water and Sewer Revenue Bonds, Series 2003: 5.250%, 10/01/22 – NPFG Insured 10/13 at 100.00 A1 5.000%, 10/01/23 – NPFG Insured 10/13 at 100.00 A1 5.000%, 10/01/24 – NPFG Insured 10/13 at 100.00 A1 DeSoto County, Florida, Capital Improvement Revenue Bonds, Series 2002, 5.250%, 10/01/20 4/12 at 101.00 A1 (4) (Pre-refunded 4/01/12) – NPFG Insured Escambia County School Board, Florida, Certificates of Participation, Series 2004, 5.000%, 2/15 at 100.00 Baa1 2/01/22 – NPFG Insured Flagler County School Board, Florida, Certificates of Participation, Master Lease Revenue 8/15 at 100.00 AA+ Program, Series 2005A, 5.000%, 8/01/30 – AGM Insured Flagler County, Florida, Capital Improvement Revenue Bonds, Series 2005, 5.000%, 10/01/30 – 10/15 at 100.00 A NPFG Insured Florida Governmental Utility Authority, Utility System Revenue Bonds, Citrus Project, Series 10/13 at 100.00 N/R (4) 2003, 5.000%, 10/01/23 (Pre-refunded 10/01/13) – AMBAC Insured Florida Governmental Utility Authority, Utility System Revenue Bonds, Golden Gate Project, 7/11 at 100.00 N/R Series 1999, 5.000%, 7/01/29 – AMBAC Insured Florida Housing Finance Corporation, Homeowner Mortgage Revenue Bonds, Series 2000-4, 0.000%, 7/11 at 27.31 Aa1 7/01/30 – AGM Insured (Alternative Minimum Tax) Florida Municipal Loan Council, Revenue Bonds, Series 2000B: 5.375%, 11/01/25 – NPFG Insured 5/11 at 101.00 A– 5.375%, 11/01/30 – NPFG Insured 5/11 at 101.00 A– Florida Municipal Loan Council, Revenue Bonds, Series 2001A, 5.250%, 11/01/18 – NPFG Insured 11/11 at 101.00 A– Florida Ports Financing Commission, Revenue Bonds, State Transportation Trust Fund – 4/11 at 100.50 AA+ Intermodal Program, Series 1999, 5.500%, 10/01/23 – NPFG Insured (Alternative Minimum Tax) Florida State Board of Education, Full Faith and Credit, Public Education Capital Outlay 6/11 at 101.00 AAA Bonds, Series 2001C, 5.125%, 6/01/29 (Pre-refunded 6/01/11) – FGIC Insured Greater Orlando Aviation Authority, Florida, Airport Facilities Revenue Refunding Bonds, 10/13 at 100.00 AA+ Series 2003A, 5.000%, 10/01/17 – AGM Insured Gulf Breeze, Florida, Local Government Loan Program, Remarketed 6-1-2001, Series 1985E, 12/11 at 101.00 BBB 4.750%, 12/01/20 (Mandatory put 12/01/11) – FGIC Insured Gulf Breeze, Florida, Local Government Loan Program, Remarketed 7-3-2000, Series 1985E, 6/11 at 101.00 N/R 5.750%, 12/01/20 (Mandatory put 12/01/19) – FGIC Insured Halifax Hospital Medical Center, Florida, Revenue Bonds, Series 2006, 5.500%, 6/01/38 – 6/18 at 100.00 AA+ AGM Insured Hillsborough County Industrial Development Authority, Florida, Industrial Development Revenue No Opt. Call Aaa Bonds, University Community Hospital, Series 1994, 6.500%, 8/15/19 – NPFG Insured Hillsborough County School Board, Florida, Certificates of Participation, Master Lease 7/15 at 100.00 Aa2 Program, Series 2005A, 5.000%, 7/01/26 – NPFG Insured Hillsborough County School Board, Florida, Certificates of Participation, Series 2003, 5.000%, 7/13 at 100.00 Aa2 7/01/29 – NPFG Insured Hillsborough County, Florida, Community Investment Tax Revenue Bonds, Series 2004, 5.000%, 11/13 at 101.00 AA+ 5/01/23 – AMBAC Insured Hillsborough County, Florida, Revenue Refunding Bonds, Tampa Bay Arena, Series 2005, 5.000%, 10/15 at 100.00 AA+ 10/01/25 – FGIC Insured Indian River County School Board, Florida, Certificates of Participation, Series 2005, 5.000%, 7/15 at 100.00 A+ 7/01/22 – NPFG Insured Indian Trace Development District, Florida, Water Management Special Benefit Assessment Bonds, Series 2005: 5.000%, 5/01/25 – NPFG Insured 5/15 at 102.00 Baa1 5.000%, 5/01/27 – NPFG Insured 5/15 at 102.00 Baa1 Jacksonville Economic Development Commission, Florida, Healthcare Facilities Revenue Bonds, 11/12 at 100.00 Aa2 Mayo Clinic, Series 2001C, 5.500%, 11/15/36 – NPFG Insured Jacksonville, Florida, Better Jacksonville Sales Tax Revenue Bonds, Series 2003, 5.250%, 10/13 at 100.00 AA– 10/01/20 – NPFG Insured JEA, Florida, Water and Sewerage System Revenue Bonds, Crossover Refunding Series 2007B, 10/14 at 100.00 Aa2 5.000%, 10/01/24 – NPFG Insured JEA, Florida, Water and Sewerage System Revenue Bonds, Series 2004A, 5.000%, 10/01/14 – 10/13 at 100.00 Aa2 FGIC Insured Jupiter, Florida, Water Revenue Bonds, Series 2003, 5.000%, 10/01/22 – AMBAC Insured 10/13 at 100.00 AA+ Lakeland, Florida, Utility Tax Revenue Bonds, Series 2003B: 5.000%, 10/01/18 – AMBAC Insured 10/12 at 100.00 N/R 5.000%, 10/01/19 – AMBAC Insured 10/12 at 100.00 N/R Lee County, Florida, Local Option Gas Tax Revenue Bonds, Series 2004, 5.000%, 10/01/20 – 10/14 at 100.00 A2 FGIC Insured Lee County, Florida, Transportation Facilities Revenue Bonds, Series 2004B, 5.000%, 10/01/21 – 10/14 at 100.00 A– AMBAC Insured Lee Memorial Health System, Florida, Hospital Revenue Bonds, Series 2007A, 5.000%, 4/01/32 – 4/17 at 100.00 A3 NPFG Insured Leesburg, Florida, Utility Revenue Bonds, Series 2007, 5.000%, 10/01/37 – NPFG Insured 10/17 at 100.00 Aa3 Manatee County, Florida, Public Utilities Revenue Bonds, Series 2003, 5.125%, 10/01/20 – 10/13 at 100.00 Aa2 NPFG Insured Marco Island, Florida, Water Utility System Revenue Bonds, Series 2003: 5.250%, 10/01/17 – NPFG Insured 10/13 at 100.00 Aa3 5.250%, 10/01/18 – NPFG Insured 10/13 at 100.00 Aa3 5.000%, 10/01/27 – NPFG Insured 10/13 at 100.00 Aa3 Miami-Dade County Housing Finance Authority, Florida, Multifamily Mortgage Revenue Bonds, 6/11 at 100.00 AA+ Country Club Villas II Project, Series 2001-1A, 5.750%, 7/01/27 – AGM Insured (Alternative Minimum Tax) Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2002A, 10/12 at 100.00 AA+ 5.125%, 10/01/35 – AGM Insured (Alternative Minimum Tax) Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2002: 5.750%, 10/01/19 – FGIC Insured (Alternative Minimum Tax) 10/12 at 100.00 A2 5.375%, 10/01/32 – FGIC Insured (Alternative Minimum Tax) 10/12 at 100.00 A2 Miami-Dade County, Florida, Public Facilities Revenue Bonds, Jackson Health System, Series 12/15 at 100.00 Aa3 2005A, 5.000%, 6/01/32 – NPFG Insured Miami-Dade County, Florida, Public Facilities Revenue Bonds, Jackson Health System, Series 6/15 at 100.00 Aa3 2005B, 5.000%, 6/01/25 – NPFG Insured Miami-Dade County, Florida, Subordinate Special Obligation Bonds, Series 1997A, 0.000%, 4/11 at 57.63 A+ 10/01/21 – NPFG Insured Miami-Dade County, Florida, Transit System Sales Surtax Revenue Bonds, Series 2008, 5.000%, 7/18 at 100.00 AA+ 7/01/35 – AGM Insured Miami-Dade County, Florida, Water and Sewer System Revenue Bonds, Refunding Series 2008B, No Opt. Call AA+ 5.250%, 10/01/22 – AGM Insured Northern Palm Beach County Improvement District, Florida, Revenue Bonds, Water Control and Improvement Development Unit 9B, Series 2005: 5.000%, 8/01/23 – NPFG Insured 8/15 at 102.00 Baa1 5.000%, 8/01/29 – NPFG Insured 8/15 at 102.00 Baa1 Okaloosa County, Florida, Water and Sewer Revenue Bonds, Series 2006, 5.000%, 7/01/36 – 7/16 at 100.00 AA+ AGM Insured Orange County School Board, Florida, Certificates of Participation, Series 2007A, 5.000%, 8/17 at 100.00 AA– 8/01/27 – FGIC Insured Orange County, Florida, Sales Tax Revenue Bonds, Series 2002B, 5.125%, 1/01/19 – FGIC Insured 1/13 at 100.00 AA Orange County, Florida, Tourist Development Tax Revenue Bonds, Series 2006, 5.000%, 10/01/31 – 10/16 at 100.00 A+ SYNCORA GTY Insured Osceola County, Florida, Transportation Revenue Bonds, Osceola Parkway, Series 2004: 5.000%, 4/01/21 – NPFG Insured 4/14 at 100.00 Aa3 5.000%, 4/01/23 – NPFG Insured 4/14 at 100.00 Aa3 Palm Bay, Florida, Utility System Revenue Bonds, Palm Bay Utility Corporation, Series 2003, 10/13 at 100.00 Aa3 5.000%, 10/01/20 – NPFG Insured Palm Beach County Housing Finance Authority, Florida, Multifamily Housing Revenue Bonds, 7/12 at 100.00 AA+ Westlake Apartments Phase II, Series 2002, 5.150%, 7/01/22 – AGM Insured (Alternative Minimum Tax) Palm Beach County School Board, Florida, Certificates of Participation, Series 2004A, 5.000%, 8/14 at 100.00 AA– 8/01/24 – FGIC Insured Palm Beach County School Board, Florida, Certificates of Participation, Series 2007E, 5.000%, 8/17 at 100.00 AA– 8/01/27 – NPFG Insured Palm Beach County Solid Waste Authority, Florida, Revenue Bonds, Series 2002B, 0.000%, No Opt. Call AA 10/01/14 – AMBAC Insured Palm Beach County, Florida, Administrative Complex Revenue Refunding Bonds, Series 1993, No Opt. Call Aa1 5.250%, 6/01/11 – FGIC Insured Palm Coast, Florida, Water Utility System Revenue Bonds, Series 2003: 5.250%, 10/01/19 – NPFG Insured 10/13 at 100.00 Aa3 5.250%, 10/01/20 – NPFG Insured 10/13 at 100.00 Aa3 5.250%, 10/01/21 – NPFG Insured 10/13 at 100.00 Aa3 Pasco County, Florida, Water and Sewer Revenue Bonds, Series 2006 Refunding, 5.000%, 4/16 at 100.00 AA+ 10/01/36 – AGM Insured Plantation, Florida, Non-Ad Valorem Revenue Refunding and Improvement Bonds, Series 2003: 5.000%, 8/15/18 – AGM Insured 8/13 at 100.00 Aa3 5.000%, 8/15/21 – AGM Insured 8/13 at 100.00 Aa3 Polk County, Florida, Utility System Revenue Bonds, Series 2004A, 5.000%, 10/01/24 – 10/14 at 100.00 Aa3 FGIC Insured Port Saint Lucie, Florida, Special Assessment Revenue Bonds, Southwest Annexation District 1B, 7/17 at 100.00 Baa1 Series 2007, 5.000%, 7/01/33 – NPFG Insured Port St. Lucie, Florida, Stormwater Utility System Revenue Refunding Bonds, Series 2002: 5.250%, 5/01/15 – NPFG Insured 5/12 at 100.00 Aa3 5.250%, 5/01/17 – NPFG Insured 5/12 at 100.00 Aa3 Port St. Lucie, Florida, Utility System Revenue Bonds, Refunding Series 2009: 5.000%, 9/01/35 – AGC Insured 9/18 at 100.00 AA+ 5.250%, 9/01/35 – AGC Insured 9/18 at 100.00 AA+ Port St. Lucie, Florida, Utility System Revenue Bonds, Series 2001, 0.000%, 9/01/29 9/11 at 34.97 AA– (4) (Pre-refunded 9/01/11) – NPFG Insured Port St. Lucie, Florida, Utility System Revenue Bonds, Series 2003, 5.000%, 9/01/21 9/13 at 100.00 BBB (4) (Pre-refunded 9/01/13) – NPFG Insured Port St. Lucie, Florida, Utility System Revenue Bonds, Series 2004, 5.000%, 9/01/21 – 9/14 at 100.00 Aa3 NPFG Insured Reedy Creek Improvement District, Orange and Osceola Counties, Florida, General Obligation 6/15 at 100.00 Aa3 Bonds, Series 2005B, 5.000%, 6/01/25 – AMBAC Insured Sebring, Florida, Water and Wastewater Revenue Refunding Bonds, Series 2002: 5.250%, 1/01/17 – FGIC Insured 1/13 at 100.00 BBB 5.250%, 1/01/18 – FGIC Insured 1/13 at 100.00 BBB 5.250%, 1/01/20 – FGIC Insured 1/13 at 100.00 BBB Seminole County, Florida, Water and Sewer Revenue Refunding and Improvement Bonds, Series No Opt. Call A (4) 1992, 6.000%, 10/01/19 – NPFG Insured (ETM) Seminole County, Florida, Water and Sewer Revenue Refunding and Improvement Bonds, Series No Opt. Call Baa1 1992, 6.000%, 10/01/19 – NPFG Insured St. Lucie County School Board, Florida, Certificates of Participation, Master Lease Program, 7/14 at 100.00 AA+ Series 2004A, 5.000%, 7/01/24 – AGM Insured St. Lucie County, Florida, Utility System Revenue Refunding Bonds, Series 1993: 5.500%, 10/01/15 – FGIC Insured (ETM) No Opt. Call N/R (4) 5.500%, 10/01/21 – FGIC Insured (ETM) No Opt. Call N/R (4) St. Petersburg, Florida, Sales Tax Revenue Bonds, Professional Sports Facility, Series 2003: 5.125%, 10/01/20 – AGM Insured 10/13 at 100.00 Aa3 5.125%, 10/01/21 – AGM Insured 10/13 at 100.00 Aa3 Tallahassee, Florida, Energy System Revenue Bonds, Series 2005, 5.000%, 10/01/29 – NPFG Insured 10/15 at 100.00 AA Tamarac, Florida, Sales Tax Revenue Bonds, Series 2002, 5.000%, 4/01/22 – FGIC Insured 4/12 at 100.00 A+ Tamarac, Florida, Utility System Revenue Bonds, Series 2009, 5.000%, 10/01/39 – AGC Insured 10/19 at 100.00 AA+ Tampa, Florida, Healthcare System Revenue Bonds, Allegany Health System – St. Joseph’s 6/11 at 100.00 Aaa Hospital, Series 1993, 5.125%, 12/01/23 – NPFG Insured (ETM) Tampa, Florida, Revenue Bonds, University of Tampa, Series 2006, 5.000%, 4/01/35 – CIFG Insured 4/16 at 100.00 N/R Venice, Florida, General Obligation Bonds, Series 2004, 5.000%, 2/01/24 – AMBAC Insured 2/14 at 100.00 Aa2 Volusia County School Board, Florida, Certificates of Participation, Series 2005B, 5.000%, 8/15 at 100.00 Aa3 8/01/24 – AGM Insured Volusia County, Florida, Gas Tax Revenue Bonds, Series 2004, 5.000%, 10/01/21 – AGM Insured 10/14 at 100.00 AA+ Volusia County, Florida, School Board Certificates of Participation, Series 2007, 5.000%, 8/17 at 100.00 Aa3 8/01/32 – AGM Insured (UB) Volusia County, Florida, Tax Revenue Bonds, Tourist Development, Series 2004, 5.000%, 12/14 at 100.00 Aa3 12/01/24 – AGM Insured Total Florida Georgia – 2.0% (1.3% of Total Investments) Atlanta, Georgia, Water and Wastewater Revenue Bonds, Series 2004, 5.000%, 11/01/22 – 11/14 at 100.00 AA+ AGM Insured Atlanta, Georgia, Water and Wastewater Revenue Bonds, Series 2009B, 5.375%, 11/01/39 – 11/19 at 100.00 AA+ AGM Insured Cherokee County Water and Sewerage Authority, Georgia, Revenue Bonds, Refunding Series 2007, 8/20 at 100.00 Aa2 4.000%, 8/01/26 College Park Business and Industrial Development Authority, Georgia, Revenue Bonds, Public 9/14 at 102.00 AA– Safety Project, Series 2004, 5.250%, 9/01/23 – NPFG Insured Fulton County Development Authority, Georgia, Revenue Bonds, Georgia Tech Molecular Science Building, Series 2004: 5.250%, 5/01/19 – NPFG Insured 5/14 at 100.00 Aa3 5.250%, 5/01/20 – NPFG Insured 5/14 at 100.00 Aa3 5.000%, 5/01/36 – NPFG Insured 5/14 at 100.00 Aa3 Glynn-Brunswick Memorial Hospital Authority, Georgia, Revenue Bonds, Southeast Georgia Health 2/11 at 100.00 A– Systems, Series 1996, 5.250%, 8/01/13 – NPFG Insured Gwinnett County Hospital Authority, Georgia, Revenue Anticipation Certificates, Gwinnett 7/19 at 100.00 Aa3 Hospital System Inc. Project, Series 2007C, 5.500%, 7/01/39 – AGM Insured (Alternative Minimum Tax) Total Georgia Idaho – 0.2% (0.1% of Total Investments) 50 Idaho Housing Agency, Single Family Mortgage Senior Bonds, Series 1994B-1, 6.750%, 7/01/22 No Opt. Call Aaa 30 Idaho Housing Agency, Single Family Mortgage Senior Bonds, Series 1994B-2, 6.900%, 7/01/26 No Opt. Call Aaa (Alternative Minimum Tax) Idaho Housing Agency, Single Family Mortgage Senior Bonds, Series 1995B, 6.600%, 7/01/27 7/11 at 100.00 Aaa (Alternative Minimum Tax) Idaho Housing and Finance Association, Grant and Revenue Anticipation Bonds, Federal Highway Trust Funds, Series 2006: 5.000%, 7/15/23 – NPFG Insured 7/16 at 100.00 Aa2 5.000%, 7/15/24 – NPFG Insured 7/16 at 100.00 Aa2 Total Idaho Illinois – 6.2% (4.0% of Total Investments) Bedford Park, Illinois, General Obligation Bonds, Series 2004A, 5.250%, 12/15/20 – AGM Insured 12/14 at 100.00 AA+ Chicago, Illinois, General Airport Revenue Bonds, O’Hare International Airport, Third Lien No Opt. Call AA+ Refunding Series 2010C, 5.250%, 1/01/35 – AGC Insured Chicago, Illinois, Second Lien Passenger Facility Charge Revenue Refunding Bonds, O’Hare International Airport, Series 2001E: 5.500%, 1/01/17 – AMBAC Insured (Alternative Minimum Tax) 1/12 at 100.00 A2 5.500%, 1/01/18 – AMBAC Insured (Alternative Minimum Tax) 1/12 at 100.00 A2 Chicago, Illinois, Third Lien General Airport Revenue Bonds, O’Hare International Airport, 1/16 at 100.00 A1 Series 2005A, 5.250%, 1/01/24 – NPFG Insured De Witt, Ford, Livingston, Logan, Mc Lean and Tazewell Community College District 540, 12/17 at 100.00 Aa2 Illinois, General Obligation Bonds, Series 2007, 3.000%, 12/01/26 – AGM Insured Illinois Development Finance Authority, Revenue Bonds, Provena Health, Series 1998A, 5.500%, 5/11 at 100.00 Baa1 5/15/21 – NPFG Insured Illinois Educational Facilities Authority, Revenue Bonds, Robert Morris College, Series 2000, 6/11 at 100.00 Baa1 5.800%, 6/01/30 – NPFG Insured Illinois, General Obligation Bonds, Illinois FIRST Program, Series 2002, 5.125%, 2/01/27 – 2/12 at 100.00 A+ FGIC Insured Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion No Opt. Call AAA Project, Capital Appreciation Refunding Series 2010B-1, 0.000%, 6/15/45 – AGM Insured Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion No Opt. Call AAA Project, Series 2002A, 0.000%, 12/15/35 – NPFG Insured Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion 6/20 at 100.00 AAA Project, Tender Option Bond Trust 3861, 13.454%, 6/15/42 (WI/DD, Settling 2/03/11) (IF) Schaumburg, Illinois, General Obligation Bonds, Series 2004B: 5.000%, 12/01/22 – FGIC Insured 12/14 at 100.00 Aaa 5.000%, 12/01/23 – FGIC Insured 12/14 at 100.00 Aaa Southwestern Illinois Development Authority, School Revenue Bonds, Triad School District 2, No Opt. Call AAA Madison County, Illinois, Series 2006, 0.000%, 10/01/25 – NPFG Insured Total Illinois Indiana – 4.4% (2.8% of Total Investments) Decatur Township-Marion County Multi-School Building Corporation, Indiana, First Mortgage 7/13 at 100.00 AA+ (4) Bonds, Series 2003, 5.000%, 7/15/20 (Pre-refunded 7/15/13) – FGIC Insured Indiana Finance Authority, Revenue Bonds, Trinity Health Care Group, Refunding Series 2010B., 12/20 at 100.00 AA 5.000%, 12/01/37 Indiana Municipal Power Agency, Power Supply Revenue Bonds, Series 2007A, 5.000%, 1/01/42 – 1/17 at 100.00 A+ NPFG Insured Indianapolis Local Public Improvement Bond Bank Bonds, Indiana, PILOT Infrastructure Project No Opt. Call AA+ Revenue Bonds, Series 2010F, 5.000%, 1/01/35 – AGM Insured Indianapolis Local Public Improvement Bond Bank, Indiana, Series 1999E, 0.000%, 2/01/28 – No Opt. Call AA AMBAC Insured Indianapolis Local Public Improvement Bond Bank, Indiana, Waterworks Project Series 2009A, 1/19 at 100.00 AA+ 5.500%, 1/01/38 – AGC Insured Indianapolis Local Public Improvement Bond Bank, Indiana, Waterworks Project, Series 2002A, 7/12 at 100.00 AAA 5.250%, 7/01/33 (Pre-refunded 7/01/12) – NPFG Insured Monroe-Gregg Grade School Building Corporation, Morgan County, Indiana, First Mortgage Bonds, 1/14 at 100.00 AA+ (4) Series 2004, 5.000%, 1/15/25 (Pre-refunded 1/15/14) – AGM Insured Noblesville Redevelopment Authority, Indiana, Economic Development Lease Rental Bonds, Exit 10 7/13 at 100.00 AA– Project, Series 2003, 5.000%, 1/15/28 – AMBAC Insured Purdue University, Indiana, Student Fee Bonds, Series 2002O, 5.000%, 7/01/19 (Pre-refunded 1/12 at 100.00 Aaa 1/01/12) – NPFG Insured Whitley County Middle School Building Corporation, Columbia City, Indiana, First Mortgage 7/13 at 100.00 Aa3 (4) Bonds, Series 2003, 5.000%, 7/15/16 (Pre-refunded 7/15/13) – AGM Insured Total Indiana Kansas – 0.7% (0.4% of Total Investments) Kansas Turnpike Authority, Revenue Bonds, Series 2004A-2, 5.000%, 9/01/23 – AGM Insured 9/14 at 101.00 AA+ Neosho County Unified School District 413, Kansas, General Obligation Bonds, Series 2006: 5.000%, 9/01/27 – AGM Insured 9/14 at 100.00 Aa3 5.000%, 9/01/29 – AGM Insured 9/14 at 100.00 Aa3 Total Kansas Kentucky – 3.1% (2.0% of Total Investments) Kenton County School District Finance Corporation, Kentucky, School Building Revenue Bonds, 6/14 at 100.00 Aa2 Series 2004, 5.000%, 6/01/20 – NPFG Insured Kentucky State Property and Buildings Commission, Revenue Bonds, Project 93, Refunding Series 2009: 5.250%, 2/01/20 – AGC Insured 2/19 at 100.00 AA+ 5.250%, 2/01/24 – AGC Insured 2/19 at 100.00 AA+ Kentucky Turnpike Authority, Economic Development Road Revenue Bonds, Revitalization Project, 7/16 at 100.00 AA+ Series 2006B, 5.000%, 7/01/25 – AMBAC Insured Louisville and Jefferson County Metropolitan Sewer District, Kentucky, Sewer and Drainage 11/11 at 101.00 AA– System Revenue Bonds, Series 2001A, 5.500%, 5/15/34 – NPFG Insured Total Kentucky Louisiana – 4.6% (2.9% of Total Investments) DeSoto Parish, Louisiana, Pollution Control Revenue Refunding Bonds, Cleco Utility Group Inc. 3/11 at 101.00 BBB Project, Series 1999, 5.875%, 9/01/29 – AMBAC Insured Lafayette City and Parish, Louisiana, Utilities Revenue Bonds, Series 2004, 5.250%, 11/01/22 – 11/14 at 100.00 A+ NPFG Insured Louisiana Public Facilities Authority, Revenue Bonds, Baton Rouge General Hospital, Series 7/14 at 100.00 Baa1 2004, 5.250%, 7/01/24 – NPFG Insured Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2005A: 5.000%, 5/01/25 – FGIC Insured 5/15 at 100.00 Aa1 5.000%, 5/01/26 – FGIC Insured 5/15 at 100.00 Aa1 5.000%, 5/01/27 – FGIC Insured 5/15 at 100.00 Aa1 Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006A: 4.750%, 5/01/39 – AGM Insured (UB) 5/16 at 100.00 AA+ 4.500%, 5/01/41 – FGIC Insured (UB) 5/16 at 100.00 Aa1 38 Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006, Residuals 660-1, 15.655%, 5/16 at 100.00 Aa1 5/01/34 – FGIC Insured (IF) Total Louisiana Maine – 0.3% (0.2% of Total Investments) Maine Health and Higher Educational Facilities Authority, Revenue Bonds, Series 2003B, 5.000%, 7/13 at 100.00 Aaa 7/01/28 (Pre-refunded 7/01/13) – AGM Insured Maryland – 0.4% (0.2% of Total Investments) Baltimore, Maryland, Senior Lien Convention Center Hotel Revenue Bonds, Series 2006A, 5.250%, 9/16 at 100.00 Baa3 9/01/28 – SYNCORA GTY Insured Massachusetts – 5.5% (3.5% of Total Investments) Massachusetts Department of Transportation, Metropolitan Highway System Revenue Bonds, 1/20 at 100.00 AA Commonwealth Contract Assistance Secured, Refunding Series 2010B, 5.000%, 1/01/35 Massachusetts Development Finance Authority, Revenue Bonds, WGBH Educational Foundation, 1/12 at 101.00 A (4) Series 2002A, 5.375%, 1/01/42 (Pre-refunded 1/01/12) – AMBAC Insured Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Harvard University, 12/19 at 100.00 AAA Tender Option Bond Trust 2010-20W, 13.253%, 12/15/34 (IF) Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Series 2005A, 8/15 at 100.00 AA+ 5.000%, 8/15/23 – AGM Insured (UB) Massachusetts State, Special Obligation Dedicated Tax Revenue Bonds, Series 2004, 5.250%, 1/14 at 100.00 A1 (4) 1/01/23 (Pre-refunded 1/01/14) – FGIC Insured Massachusetts Water Resources Authority, General Revenue Bonds, Series 2007A, 4.500%, 2/17 at 100.00 AA+ 8/01/46 – AGM Insured (UB) (5) University of Massachusetts Building Authority, Senior Lien Project Revenue Bonds, Series 11/14 at 100.00 A+ (4) 2004-1, 5.375%, 11/01/20 (Pre-refunded 11/01/14) – AMBAC Insured Total Massachusetts Michigan – 2.2% (1.4% of Total Investments) Detroit City School District, Wayne County, Michigan, Unlimited Tax School Building and Site No Opt. Call AA+ Improvement Bonds, Series 2001A, 6.000%, 5/01/29 – AGM Insured (UB) Detroit, Michigan, General Obligation Bonds, Series 2001A-1, 5.375%, 4/01/18 – NPFG Insured 10/11 at 100.00 Baa1 Detroit, Michigan, Senior Lien Water Supply System Revenue Bonds, Series 1997A, 5.000%, 4/11 at 100.00 A+ 7/01/27 – NPFG Insured Grand Rapids Community College, Kent County, Michigan, General Obligation Refunding Bonds, 5/13 at 100.00 Aa1 Series 2003, 5.250%, 5/01/20 – AMBAC Insured Wayne County, Michigan, Limited Tax General Obligation Airport Hotel Revenue Bonds, Detroit 12/11 at 101.00 A– Metropolitan Wayne County Airport, Series 2001A, 5.250%, 12/01/25 – NPFG Insured Total Michigan Minnesota – 2.3% (1.5% of Total Investments) Minneapolis, Minnesota, Health Care System Revenue Bonds,S Fairview Health Services, Series 11/18 at 100.00 AA+ 2008B, 6.500%, 11/15/38 – AGC Insured Minnesota State, General Obligation Bonds, Various Purpose, Refunding Series 2010D, No Opt. Call AAA 5.000%, 8/01/18 Northern Municipal Power Agency, Minnesota, Electric System Revenue Bonds, Refunding Series No Opt. Call AA+ 2009A, 5.000%, 1/01/15 – AGC Insured Saint Paul Housing and Redevelopment Authority, Minnesota, Multifamily Housing Revenue Bonds, 12/11 at 102.00 N/R (4) Marian Center Project, Series 2001A, 6.450%, 6/20/43 (Pre-refunded 12/20/11) Total Minnesota Nebraska – 2.4% (1.5% of Total Investments) Lincoln, Nebraska, Electric System Revenue Bonds, Series 2007A, 4.500%, 9/01/37 – 9/17 at 100.00 AA FGIC Insured (UB) Municipal Energy Agency of Nebraska, Power Supply System Revenue and Refunding Bonds, 4/19 at 100.00 AA+ Series 2009A, 5.375%, 4/01/39 – BHAC Insured Nebraska Public Power District, General Revenue Bonds, Series 2005A, 5.000%, 1/01/25 – 1/15 at 100.00 AA+ AGM Insured Total Nebraska Nevada – 7.0% (4.5% of Total Investments) Clark County, Nevada, General Obligation Bank Bonds, Southern Nevada Water Authority Loan, 12/12 at 100.00 AA+ Series 2002, 5.000%, 6/01/32 – NPFG Insured Clark County, Nevada, General Obligation Bank Bonds, Southern Nevada Water Authority Loan, 12/12 at 100.00 AA+ (4) Series 2002, 5.000%, 6/01/32 (Pre-refunded 12/01/12) – NPFG Insured Clark County, Nevada, Passenger Facility Charge Revenue Bonds, Las Vegas-McCarran 1/20 at 100.00 AA+ International Airport, Series 2010A, 5.250%, 7/01/39 – AGM Insured Clark County, Nevada, Subordinate Lien Airport Revenue Bonds, Series 2004A-2, 5.125%, 7/14 at 100.00 Aa3 7/01/25 – FGIC Insured Director of Nevada State Department of Business and Industry, Revenue Bonds, Las Vegas Monorail Project, First Tier, Series 2000: 5.625%, 1/01/34 – AMBAC Insured (6) 1/12 at 100.00 N/R 5.375%, 1/01/40 – AMBAC Insured (6) 7/11 at 100.00 N/R Reno, Nevada, Capital Improvement Revenue Bonds, Series 2002, 5.375%, 6/01/32 – FGIC Insured 6/12 at 100.00 A Reno, Nevada, Capital Improvement Revenue Bonds, Series 2002, 5.375%, 6/01/32 (Pre-refunded 6/12 at 100.00 A3 (4) 6/01/12) – FGIC Insured Reno, Nevada, Senior Lien Sales and Room Tax Revenue Bonds, Reno Transportation Rail Access 6/12 at 100.00 N/R (4) Corridor Project, Series 2002, 5.125%, 6/01/27 (Pre-refunded 6/01/12) – AMBAC Insured Total Nevada New Jersey – 4.3% (2.8% of Total Investments) Essex County Improvement Authority, New Jersey, Guaranteed Revenue Bonds, Project Consolidation, Series 2004: 5.125%, 10/01/21 – NPFG Insured 10/14 at 100.00 Aa2 5.125%, 10/01/22 – NPFG Insured 10/14 at 100.00 Aa2 New Jersey Economic Development Authority, Revenue Bonds, Motor Vehicle Surcharge, Series 2004A: 5.000%, 7/01/22 – NPFG Insured 7/14 at 100.00 A 5.000%, 7/01/23 – NPFG Insured 7/14 at 100.00 A New Jersey Turnpike Authority, Revenue Bonds, Refunding Series 2005D-1, 5.250%, 1/01/26 – No Opt. Call AA+ AGM Insured New Jersey Turnpike Authority, Revenue Bonds, Series 2003A: 5.000%, 1/01/19 – FGIC Insured 7/13 at 100.00 A+ 5.000%, 1/01/23 (WI/DD, Settling 2/03/11) – AGM Insured 7/13 at 100.00 AA+ New Jersey Turnpike Authority, Revenue Bonds, Series 2005A, 5.000%, 1/01/21 (WI/DD, Settling 1/15 at 100.00 AA+ 2/03/11) – AGM Insured Washington Township Board of Education, Mercer County, New Jersey, General Obligation Bonds, No Opt. Call Aa2 Series 2005, 5.250%, 1/01/26 – AGM Insured Total New Jersey New Mexico – 1.3% (0.8% of Total Investments) San Juan County, New Mexico, Subordinate Gross Receipts Tax Revenue Bonds, Series 2005, 6/15 at 100.00 Aa3 5.000%, 6/15/25 – NPFG Insured University of New Mexico, System Improvement Subordinated Lien Revenue Bonds, Series 2007A, 6/17 at 100.00 AA+ 5.000%, 6/01/36 – AGM Insured Total New Mexico New York – 7.8% (5.0% of Total Investments) Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, Montefiore 2/15 at 100.00 BBB Hospital, Series 2004, 5.000%, 8/01/23 – FGIC Insured Dormitory Authority of the State of New York, Revenue Bonds, Non State Supported Debt, Cornell 7/20 at 100.00 Aa1 University, Series 2010A, 5.000%, 7/01/35 Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, Series 3/15 at 100.00 AAA 2005F, 5.000%, 3/15/24 – AMBAC Insured Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 4.500%, 2/17 at 100.00 A 2/15/47 – NPFG Insured Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006A, 6/16 at 100.00 A– 5.000%, 12/01/25 – FGIC Insured Long Island Power Authority, New York, Electric System Revenue Bonds, Series 2006F, 4.250%, 11/16 at 100.00 A– 5/01/33 – NPFG Insured Metropolitan Transportation Authority, New York, State Service Contract Refunding Bonds, Series 2002A: 5.000%, 7/01/21 – FGIC Insured 7/12 at 100.00 AA– 5.000%, 7/01/25 – FGIC Insured 7/12 at 100.00 AA– Monroe County Industrial Development Corporation, New York, FHA Insured Mortgage Revenue 2/21 at 100.00 Aa2 Bonds, Unity Hospital of Rochestor Project, Series 2010, 5.500%, 8/15/40 New York City Industrial Development Agency, New York, Revenue Bonds, Yankee Stadium Project 3/19 at 100.00 AA+ PILOT, Series 2009A, 7.000%, 3/01/49 – AGC Insured New York City, New York, General Obligation Bonds, Fiscal Series 2005F-1, 5.000%, 9/01/21 – 9/15 at 100.00 AA AMBAC Insured New York City, New York, General Obligation Bonds, Fiscal Series 2005M, 5.000%, 4/01/26 – 4/15 at 100.00 AA FGIC Insured New York State Thruway Authority, General Revenue Bonds, Series 2005F, 5.000%, 1/01/26 – 1/15 at 100.00 A+ AMBAC Insured New York State Thruway Authority, General Revenue Bonds, Series 2005G, 5.000%, 1/01/30 – 7/15 at 100.00 AA+ AGM Insured New York State Urban Development Corporation, State Personal Income Tax Revenue Bonds, Series 2004A-1: 5.000%, 3/15/23 – FGIC Insured 3/14 at 100.00 AAA 5.000%, 3/15/25 – FGIC Insured 3/14 at 100.00 AAA New York State Urban Development Corporation, State Contract Revenue Bonds, Series 2005B, 3/15 at 100.00 AAA 5.000%, 3/15/25 – AGM Insured (UB) Triborough Bridge and Tunnel Authority, New York, Subordinate Lien General Purpose Revenue 11/12 at 100.00 Aa3 Refunding Bonds, Series 2002E, 5.000%, 11/15/32 – NPFG Insured Total New York North Carolina – 1.3% (0.9% of Total Investments) Mooresville, North Carolina, Enterprise System Revenue Bonds, Series 2004: 5.000%, 5/01/22 – FGIC Insured 5/14 at 100.00 AA– 5.000%, 5/01/26 – FGIC Insured 5/14 at 100.00 AA– North Carolina Municipal Power Agency 1, Catawba Electric Revenue Bonds, Series 2003A, 5.250%, 1/13 at 100.00 AA+ 1/01/16 – AGM Insured Raleigh Durham Airport Authority, North Carolina, Airport Revenue Bonds, Series 2005A: 5.000%, 5/01/23 – AMBAC Insured 5/15 at 100.00 Aa3 5.000%, 5/01/24 – AMBAC Insured 5/15 at 100.00 Aa3 Total North Carolina North Dakota – 0.5% (0.3% of Total Investments) Grand Forks, North Dakota, Sales Tax Revenue Bonds, Alerus Project, Series 2005A: 5.000%, 12/15/22 – NPFG Insured 12/15 at 100.00 Aa3 5.000%, 12/15/23 – NPFG Insured 12/15 at 100.00 Aa3 5.000%, 12/15/24 – NPFG Insured 12/15 at 100.00 Aa3 Total North Dakota Ohio – 3.9% (2.5% of Total Investments) Cleveland State University, Ohio, General Receipts Bonds, Series 2004, 5.250%, 6/01/24 – 6/14 at 100.00 A+ FGIC Insured Columbus City School District, Franklin County, Ohio, General Obligation Bonds, Series 2004, 12/14 at 100.00 AA+ (4) 5.250%, 12/01/25 (Pre-refunded 12/01/14) – AGM Insured Columbus, Ohio, Tax Increment Financing Bonds, Easton Project, Series 2004A, 5.000%, 12/01/22 – 6/14 at 100.00 BBB+ AMBAC Insured Hamilton City School District, Ohio, General Obligation Bonds, Series 2005, 5.000%, 12/01/24 – 6/15 at 100.00 Baa1 NPFG Insured Hamilton County, Ohio, Sales Tax Bonds, Subordinate Lien, Series 2006, 4.250%, 12/01/32 – 12/16 at 100.00 A1 AMBAC Insured Lucas County, Ohio, Hospital Revenue Bonds, ProMedica Healthcare Obligated Group, Series 1999, 5/11 at 100.50 AA– 5.375%, 11/15/39 – AMBAC Insured Ross Local School District, Butler County, Ohio, General Obligation Bonds, Series 2003, 12/13 at 100.00 Aa2 (4) 5.000%, 12/01/28 (Pre-refunded 12/01/13) – AGM Insured University of Akron, Ohio, General Receipts Bonds, Federally Taxable Build America Bonds, 1/20 at 100.00 AA+ Series 2010B, 5.000%, 1/01/29 – AGM Insured Total Ohio Oklahoma – 2.4% (1.5% of Total Investments) Oklahoma Capitol Improvement Authority, State Facilities Revenue Bonds, Series 2005F, 5.000%, 7/15 at 100.00 AA 7/01/24 – AMBAC Insured Oklahoma City Water Utilities Trust, Oklahoma, Water and Sewer Revenue Bonds, Series 2010: 5.000%, 7/01/40 (WI/DD, Settling 2/09/11) 7/21 at 100.00 AAA 5.375%, 7/01/40 (WI/DD, Settling 2/09/11) No Opt. Call AAA Oklahoma Housing Finance Agency, GNMA Collateralized Single Family Mortgage Revenue Bonds, No Opt. Call AAA Series 1987A, 7.997%, 8/01/18 (Alternative Minimum Tax) Oklahoma Municipal Power Authority, Power Supply System Revenue Bonds, Series 2007, 4.500%, 1/17 at 100.00 A 1/01/47 – FGIC Insured University of Oklahoma, Student Housing Revenue Bonds, Series 2004, 5.000%, 7/01/22 – 7/14 at 100.00 Aa3 AMBAC Insured Total Oklahoma Oregon – 0.2% (0.1% of Total Investments) Oregon Department of Administrative Services, Certificates of Participation, Series 2005A, 5/15 at 100.00 AA+ 5.000%, 5/01/25 – AGM Insured Pennsylvania – 5.2% (3.3% of Total Investments) Allegheny County Sanitary Authority, Pennsylvania, Sewerage Revenue Bonds, Series 2010, No Opt. Call AA+ 5.000%, 6/01/40 – AGM Insured Commonwealth Financing Authority, Pennsylvania, State Appropriation Lease Bonds, Series 2006A, 6/16 at 100.00 AA+ 5.000%, 6/01/26 – AGM Insured (UB) Delaware River Port Authority, New Jersey and Pennsylvania, Revenue Bonds, Series 2010E, 1/20 at 100.00 AA+ 5.000%, 1/01/40 – AGM Insured Montgomery County Industrial Development Authority, Pennsylvania, FHA Insured Mortgage Revenue 8/20 at 100.00 AA Bonds, New Regional Medical Center Project, Series 2010, 5.375%, 8/01/38 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Drexel University, Series 5/15 at 100.00 A+ 2005A, 5.000%, 5/01/28 – NPFG Insured Pennsylvania Public School Building Authority, Lease Revenue Bonds, School District of 12/16 at 100.00 AA+ Philadelphia, Series 2006B, 4.500%, 6/01/32 – AGM Insured (UB) Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Series 2006A, 5.000%, 12/01/26 – 6/16 at 100.00 Aa3 AMBAC Insured Philadelphia, Pennsylvania, Airport Revenue Bonds, Series 2010A, 5.000%, 6/15/40 – AGM Insured 6/20 at 100.00 AA+ Pittsburgh and Allegheny County Sports and Exhibition Authority, Pennsylvania, Hotel Room 8/20 at 100.00 AA+ Excise Tax Revenue Bonds, Refunding Series 2010, 5.000%, 2/01/35 – AGC Insured Pittsburgh and Allegheny County Sports and Exhibition Authority, Pennsylvania, Sales Tax 8/20 at 100.00 AA+ Revenue Bonds, Refunding Series 2010, 5.000%, 2/01/31 – AGM Insured Radnor Township School District, Delaware County, Pennsylvania, General Obligation Bonds, 8/15 at 100.00 Aa2 Series 2005B, 5.000%, 2/15/30 – AGM Insured Reading School District, Berks County, Pennsylvania, General Obligation Bonds, Series 2005, 1/16 at 100.00 AA+ 5.000%, 1/15/22 (WI/DD, Settling 2/04/11) – AGM Insured Reading School District, Berks County, Pennsylvania, General Obligation Bonds, Series 2005, 1/16 at 100.00 AA+ 5.000%, 1/15/25 – AGM Insured (UB) Total Pennsylvania Puerto Rico – 0.8% (0.5% of Total Investments) Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2005RR, 5.000%, 7/01/30 7/15 at 100.00 AAA (Pre-refunded 7/01/15) – SYNCORA GTY Insured Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2003G, 5.250%, 7/13 at 100.00 A3 7/01/19 – FGIC Insured Puerto Rico Municipal Finance Agency, Series 2005C, 5.250%, 8/01/21 – CIFG Insured No Opt. Call A3 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A, 0.000%, No Opt. Call Aa2 8/01/42 – NPFG Insured Total Puerto Rico Rhode Island – 0.3% (0.2% of Total Investments) Providence Housing Development Corporation, Rhode Island, FHA-Insured Section 8 Assisted 7/11 at 100.00 Baa1 Mortgage Revenue Refunding Bonds, Barbara Jordan Apartments, Series 1994A, 6.750%, 7/01/25 – NPFG Insured Rhode Island Health & Educational Building Corporation, Higher Education Auxiliary Enterprise 9/14 at 100.00 A1 Revenue Bonds, Series 2004A, 5.500%, 9/15/24 – AMBAC Insured Total Rhode Island South Carolina – 5.4% (3.5% of Total Investments) Anderson County School District 5, South Carolina, General Obligation Bonds, Series 2008, No Opt. Call AA+ Trust 1181, 9.466%, 8/01/15 – AGM Insured (IF) Beaufort County, South Carolina, Tax Increment Bonds, New River Redevelopment Project, Series 12/12 at 100.00 A+ 2002, 5.000%, 6/01/27 – NPFG Insured Medical University Hospital Authority, South Carolina, FHA-Insured Mortgage Revenue Bonds, Series 2004A: 5.250%, 8/15/22 – NPFG Insured 8/14 at 100.00 Baa1 5.250%, 8/15/23 – NPFG Insured 8/14 at 100.00 Baa1 5.250%, 8/15/25 – NPFG Insured 8/14 at 100.00 Baa1 Piedmont Municipal Power Agency, South Carolina, Electric Revenue Bonds, Series 1988A, 0.000%, No Opt. Call Aaa 1/01/13 – AMBAC Insured (ETM) Piedmont Municipal Power Agency, South Carolina, Electric Revenue Bonds, Series 1988A, 0.000%, No Opt. Call N/R 1/01/13 – AMBAC Insured South Carolina JOBS Economic Development Authority, Industrial Revenue Bonds, South Carolina 11/12 at 100.00 A Electric and Gas Company, Series 2002A, 5.200%, 11/01/27 – AMBAC Insured South Carolina JOBS Economic Development Authority, Industrial Revenue Bonds, South Carolina 11/12 at 100.00 A Electric and Gas Company, Series 2002B, 5.450%, 11/01/32 – AMBAC Insured (Alternative Minimum Tax) South Carolina Transportation Infrastructure Bank, Revenue Bonds, Series 2007A, 4.500%, 10/16 at 100.00 A1 10/01/34 – SYNCORA GTY Insured Total South Carolina Tennessee – 0.5% (0.3% of Total Investments) Memphis-Shelby County Airport Authority, Tennessee, Airport Revenue Bonds, Series 2001A, 3/11 at 100.00 AA+ 5.500%, 3/01/18 – AGM Insured (Alternative Minimum Tax) Texas – 9.6% (6.2% of Total Investments) Bexar County, Texas, Venue Project Revenue Bonds, Refunding Series 2010, 5.500%, 8/15/49 – 8/19 at 100.00 AA+ AGM Insured Capital Area Housing Finance Corporation, Texas, FNMA Backed Single Family Mortgage Revenue 4/12 at 106.00 Aaa Refunding Bonds, Series 2002A-2, 6.300%, 4/01/35 – AMBAC Insured (Alternative Minimum Tax) Dallas-Ft. Worth International Airport, Texas, Joint Revenue Bonds, Series 2000A, 6.125%, 5/11 at 100.00 A+ 11/01/35 – NPFG Insured (Alternative Minimum Tax) Harris County-Houston Sports Authority, Texas, Junior Lien Revenue Refunding Bonds, Series 11/11 at 100.00 Baa1 2001B, 5.250%, 11/15/40 – NPFG Insured Houston Housing Finance Corporation, Texas, GNMA Collateralized Mortgage Multifamily Housing 9/11 at 105.00 Aaa Revenue Bonds, RRG Apartments Project, Series 2001, 6.350%, 3/20/42 Houston, Texas, First Lien Combined Utility System Revenue Bonds, Series 2004A: 5.250%, 5/15/24 – FGIC Insured 5/14 at 100.00 AA 5.250%, 5/15/25 – NPFG Insured 5/14 at 100.00 AA Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment 9/11 at 100.00 A2 Project, Series 2001B, 5.250%, 9/01/33 – AMBAC Insured Houston, Texas, Subordinate Lien Airport System Revenue Bonds, Series 2000A, 5.625%, 7/01/30 – 7/11 at 100.00 AA+ AGM Insured (Alternative Minimum Tax) Jefferson County Health Facilities Development Corporation, Texas, FHA-Insured Mortgage 8/11 at 100.00 N/R (4) Revenue Bonds, Baptist Hospital of Southeast Texas, Series 2001, 5.500%, 8/15/41 (Pre-refunded 8/15/11) – AMBAC Insured Lower Colorado River Authority, Texas, Revenue Refunding and Improvement Bonds, Series 2001A: 5.000%, 5/15/21 (Pre-refunded 5/15/11) – NPFG Insured 5/11 at 100.00 A1 (4) 5.000%, 5/15/21 (Pre-refunded 5/15/11) – NPFG Insured 5/11 at 100.00 A1 (4) Lower Colorado River Authority, Texas, Revenue Refunding and Improvement Bonds, Series 2001A, 5/11 at 100.00 A1 5.000%, 5/15/21 – NPFG Insured Port of Houston Authority, Harris County, Texas, General Obligation Port Improvement Bonds, Series 2001B: 5.500%, 10/01/18 – FGIC Insured (Alternative Minimum Tax) 10/11 at 100.00 AAA 5.500%, 10/01/19 – FGIC Insured (Alternative Minimum Tax) 10/11 at 100.00 AAA San Antonio, Texas, Airport System Improvement Revenue Bonds, Series 2001, 5.375%, 7/01/15 7/11 at 101.00 A+ (4) (Pre-refunded 7/01/11) – FGIC Insured (Alternative Minimum Tax) Waco Health Facilities Development Corporation, Texas, Hillcrest Health System Project, FHA 8/16 at 100.00 Baa1 Insured Mortgage Revenue Bonds, Series 2006A, 5.000%, 8/01/31 – NPFG Insured Ysleta Independent School District Public Facility Corporation, Texas, Lease Revenue Refunding 5/11 at 100.00 AA– Bonds, Series 2001, 5.375%, 11/15/24 – AMBAC Insured Total Texas Utah – 1.3% (0.9% of Total Investments) Clearfield City, Utah, Sales Tax Revenue Bonds, Series 2003, 5.000%, 7/01/28 (Pre-refunded 7/13 at 100.00 AA– (4) 7/01/13) – FGIC Insured Utah Transit Authority, Sales Tax Revenue Bonds, Series 2008A, 5.000%, 6/15/32 – 6/18 at 100.00 AAA AGM Insured (UB) Total Utah Virginia – 1.3% (0.9% of Total Investments) Loudoun County Industrial Development Authority, Virginia, Lease Revenue Bonds, Public Safety 6/14 at 100.00 AA+ Facilities, Series 2003A, 5.250%, 12/15/20 – AGM Insured Metropolitan Washington D.C. Airports Authority, Airport System Revenue Bonds, Series 2001A, 10/11 at 101.00 AA– 5.500%, 10/01/19 – NPFG Insured (Alternative Minimum Tax) Roanoke Industrial Development Authority, Virginia, Hospital Revenue Bonds, Carillion Health 7/20 at 100.00 AA+ System Obligated Group, Series 2005B, 5.000%, 7/01/38 – AGM Insured Virginia Housing Development Authority, Commonwealth Mortgage Bonds, Series 2001H-1, 7/11 at 100.00 AAA 5.375%, 7/01/36 – NPFG Insured (UB) Total Virginia Washington – 4.4% (2.8% of Total Investments) Grant County Public Utility District 2, Washington, Revenue Bonds, Wanapum Hydroelectric 1/15 at 100.00 AA– Development, Series 2005A, 5.000%, 1/01/29 – FGIC Insured King County School District 401, Highline, Washington, General Obligation Bonds, Series 2004, 12/14 at 100.00 AA+ 5.000%, 10/01/24 – FGIC Insured King County, Washington, General Obligation Sewer Bonds, Series 2009, Trust 1W, 13.706%, 1/19 at 100.00 AA+ 1/01/39 – AGC Insured (IF) King County, Washington, Sewer Revenue Bonds, Series 2007, 5.000%, 1/01/42 – AGM Insured 7/17 at 100.00 AA+ King County, Washington, Sewer Revenue Bonds, Tender Option Bond Trust 3090, 13.266%, 7/17 at 100.00 AA+ 7/01/32 – AGM Insured (IF) Snohomish County Public Utility District 1, Washington, Generation System Revenue Bonds, No Opt. Call Aaa Series 1989, 6.650%, 1/01/16 – FGIC Insured (ETM) Tacoma, Washington, Solid Waste Utility Revenue Refunding Bonds, Series 2006: 5.000%, 12/01/24 – SYNCORA GTY Insured 12/16 at 100.00 AA 5.000%, 12/01/25 – SYNCORA GTY Insured 12/16 at 100.00 AA 5.000%, 12/01/26 – SYNCORA GTY Insured 12/16 at 100.00 AA Washington State, General Obligation Bonds, Series 2009, Trust 1212, 13.233%, 7/01/14 – No Opt. Call AA+ AGM Insured (IF) Total Washington West Virginia – 0.7% (0.5% of Total Investments) West Virginia Economic Development Authority, State Lottery Revenue Bonds, Series 2010A, 6/20 at 100.00 AAA 5.000%, 6/15/40 Wisconsin – 2.3% (1.5% of Total Investments) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Marshfield Clinic, 2/11 at 100.00 Baa1 Series 1997, 5.750%, 2/15/27 – NPFG Insured Wisconsin State, General Obligation Bonds, Series 2004-3, 5.250%, 5/01/20 – FGIC Insured 5/14 at 100.00 AA Wisconsin State, General Obligation Bonds, Series 2004-3, 5.250%, 5/01/20 (Pre-refunded 5/14 at 100.00 Aa2 (4) 5/01/14) – FGIC Insured Wisconsin State, General Obligation Bonds, Series 2004-4, 5.000%, 5/01/20 – NPFG Insured 5/14 at 100.00 AA Total Wisconsin $ 2,247,480 Total Long-Term Investments (cost $2,059,291,852) – 156.0% Short-Term Investments – 0.2% (0.1% of Total Investments) North Carolina – 0.2% (0.1% of Total Investments) $ 2,500 Sampson County, North Carolina, Certificates of Participation, Series 2006, Variable Rate Demand No Opt. Call A–1 Obligations, Series 112, 0.390%, 6/01/34 (7) Total Short-Term Investments (cost $2,500,000) Total Investments (cost $2,061,791,852) – 156.2% Floating Rate Obligations – (9.7)% Variable Rate Demand Preferred Shares, at Liquidation Value – (52.3)% (8) Other Assets Less Liabilities – 5.8% Net Assets Applicable to Common Shares – 100% $ 1,276,926,557 Fair Value Measurements In determining the fair value of the Fund’s investments, various inputs are used. These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of January 31, 2011: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $
